Citation Nr: 0638082	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for temporomandibular joint disease.

2.  Entitlement to an initial compensable evaluation for 
generalized anxiety disorder.

3.  Entitlement to an initial compensable evaluation for 
status post neck injury with hypoplastic atlas.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his mother
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which granted service connection 
for temporomandibular joint disease, generalized anxiety 
disorder, and status post neck injury with hypoplastic atlas.  
The veteran was assigned a 10 percent disability evaluation 
for his temporomandibular joint disease and noncompensable 
evaluations for the latter two disabilities, which were all 
effective from September 13, 2003.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

In June 2006, a videoconference was held before the 
undersigned Acting Veteran's Law Judge, and a transcript of 
this hearing has been added to the record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the veteran a proper notice 
letter, to obtain additional treatment records, and to afford 
him a current VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the veteran has not been adequately 
informed of the notice provisions in connection with his 
claims for a higher initial evaluation.  In this regard, the 
record contains a letter dated in October 2003, which 
informed the veteran of what evidence was necessary to 
substantiate his claims for service connection.  However, the 
October 2003 letter did not notify the veteran as to what 
evidence is necessary to substantiate his claims for a higher 
initial evaluation.  Nor did the letter tell him to provide 
any evidence in his possession that pertains to the claim.  
The Court has indicated that such specific notice is required 
to comply with the law.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his June 2006 
hearing before the Board that he had had jaw surgery four 
months earlier.  However, the evidence does not document any 
such surgery, and there are no treatment records dated after 
November 2005.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's temporomandibular joint disease, 
generalized anxiety disorder, and status post neck injury 
with hypoplastic atlas.  

In addition, the Board notes that the veteran was afforded VA 
examinations in December 2003 in connection with his claims 
for service connection for temporomandibular joint disease, 
generalized anxiety disorder, and status post neck injury 
with hypoplastic atlas.  Following the grant of service 
connection by the RO in a February 2004 rating decision, the 
veteran expressed his disagreement with the disability 
evaluations assigned his service-connected disabilities.  
However, the veteran and his representative essentially 
claimed at the hearing before the Board that the veteran's 
service-connected disabilities had worsened since the time of 
his December 2003 VA examinations.  The Board does observe 
that the veteran submitted additional treatment records 
documenting recent treatment for his generalized anxiety 
disorder, and as noted above, he also indicated that the he 
had undergone jaw surgery four months earlier and was being 
scheduled for another operation.  When a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, the Board is of the 
opinion that a more recent VA examination is in order in this 
case for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected 
temporomandibular joint disease, generalized anxiety 
disorder, and status post neck injury with hypoplastic atlas.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for higher initial evaluations 
for temporomandibular joint disease, 
generalized anxiety disorder, and status 
post neck injury with hypoplastic atlas.  
The letter should inform him of the 
information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
temporomandibular joint disease, 
generalized anxiety disorder, and 
status post neck injury with 
hypoplastic atlas.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file.  A specific request 
should be made for VA medical records 
dated from November 2005 to the 
present.

3.  The veteran should be afforded the 
appropriate VA examinations to ascertain 
the severity and manifestations of his 
temporomandibular joint disease, 
generalized anxiety disorder, and status 
post neck injury with hypoplastic atlas.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiners are requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected disabilities.  The examiners 
should also report all signs and 
symptoms necessary for rating the 
veteran's temporomandibular joint 
disease, generalized anxiety disorder, 
and status post neck injury with 
hypoplastic atlas.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2005), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  When the development requested has 
been completed, the case should be 
readjudicated by the RO on the basis of 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


